 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequire employer disclosure of employee names and addresses so as toinsurethe opportunity of all employees to be reached by all partiesin the period immediately preceding a representation election."Accordingly, we find that the Employer's exceptions raise no materialor substantial issue of fact or law which would warrant reversal oftheRegionalDirector's findings and reconmmendations, which wehereby adopt.ORDER[The Boardordered that the election conducted on May 12, 1966,be set aside.][Text of Direction of Second Electionomitted frompublication.] 2An election eligibility list, containing the names and addresses of all the eligible inters,must be filed by the Employer with the Regional Director Irrr Iie¢ni i't ii huin 7 daisafter the date of issuance of the Notice of Second Election by the Regional Unector TheRegional Director shall make the lint avoilaLie to all parties to the election No (l I cismnof tune to file this list shall be granted by the Regional llirector except in exti.luidiii ivcircumstances Failure to conii i with this requnement cha11 be grounds for sottinc aidethe election tclienever proper objections are filedLrccelerotCurer near,lire, Iff Ni,Iii 12.{tiWisconsin Rubber Products Co., Inc.andInternational Union,UnitedAutomobile,Aerospace&Agricultural ImplementWorkers of America,AFL-CIO,Region10.Case 30-C_4-301.July 13, 1966DECISION AND ORDEROn May 10, 1966, Trial Examiner -Melvin Pollack issued his Deci-sion in the above-entitled proceeding, finding that the Respondenttn'had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed exceptions to the Decisionand a supporting brief. General Counsel filed an answering brief andan opposition to Respondent's motion to reopen the record.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record160 NLRB No. 16. WISCONSIN RUBBER PRODUCTS CO.167in the case, and hereby adopts the findings,' conclusions, and rec-ommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]1 After the issuance of the Trial Examiner's Decision, the Respondent filed a motion toreopen the hearing to introduce testimony of employee Vogel alleged to be newly discoveredand previously unavailable Such evidence it is argued, would discredit the testimony ofemployee Ilelby, who the Trial Examiner found was discharged because of her unionactivity, and establish that by voicing grievances, Alelby was a disruptive influenceWeare persuaded on the representations of the motion, that the evidence sought to be adducedis not newly discovered. The affidavit of Plant Manager James Richardson submitted as inexhibit in support of Respondent's motion, clearly establishes that prior to the hearing,Respondent sought out Vogel to obtain precisely such evidence and Vogel expressed his un-willingness to become involved in the matter Respondent made no effort to subpena Vogelwho was hospitalized for a nervous disorder on the final day of the hearing herein, anddid not request a continuance until such time as Vogel would be able to testify Moreovei,even assuming, in view of these circumstances, the etidence was "unavailable' at thetime of the hearing, we find that the Trial Examiner's Decision is amply supported bya preponderance of other credited testimony Accordingly, we find no merit in Respondent'smotion to reopen the hearing.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona charge filed on November 4, 1965, and a first amended charge filed onDecember 1, 1965, by International Union,United Automobile, Aerospace & Agri-cultural Implement Workers of America,AFL-CIO,Region 10 (herein called theUnion),theGeneral Counsel of the National Labor Relations Board, by theRegional Director for Region 13, issued a complaint on January 12, 1966, againstWisconsin Rubber ProductsCo., Inc.(herein called Respondent or the Company).The question presented is whether Respondent,in violation of Section 8(a)(3) and(1) of the NationalLaborRelations Act, as amended,discriminatorily dischargedemployee Lillian Melby. 'At the hearingbefore Trial Examiner Melvin Pollack,which was held in UnionGrove,Wisconsin,on March 21 and 22, 1966, all parties were represented and wereafforded full opportunity to be heard,to examine and cross-examine witnesses, andto introduce relevant evidence.The GeneralCounsel and the Respondent thereafterfiled briefs.Upon the entire record,and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a Wisconsin corporation, operates a plant in Union Grove, Wiscon-sin,where it manufactures rubber rollers for the printing and metal coating indus-tries. In 1965, a typical year, the Company sold and delivered from its Union Groveplant products valued in excess of $50,000 to points outside the State of Wisconsin.I find, as Respondent admits, that Respondent is engaged in commerce within themeaning of the Act, and that the assertion of jurisdiction is warranted.H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The discharge of Lillian MelbyPursuant to a representation petition filed by a Teamsters local, the Board con-ducted an election at the Union Grove plant on March 19, 1965.1 The Teamsters1 All datesare in 19G5. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDlost the election by a vote of 42 to 2. Lillian Melby, who had campaigned activelyfor the Teamsters, was one of the two employees who voted for the Teamsters.2Melby continued to speak in favor of a union at the plant after the election. Thereisno dispute that the Respondent knew of Melby's Teamster activity and her unionviews. Plant Manager Richardson testified that he knew that Melby "spoke out verystrongly" for the Teamsters, that she continued her union activities after the elec-tion, and that she told him that she felt the plant needed a union.In June or July, Melby spoke to the Union's regional director, Sam Rizzo, aboutorganizing the Union Grove plant and thereafter sought to gain support for theUnion by telephone calls to the employees at their homes and by speaking to themat the plant before and after work, during the morning "break," and at lunch.About October 1, Melby asked employees if they wanted a union meeting and madearrangements for such a meeting with Rizzo. Melby then spoke to the employeesagain about this meeting, which was scheduled for October 17. She engaged in thisactivity in the pressrooms where she worked, at the timeclock, and at the drinkingfountain. Some of her conversations were carried on in the presence of Melby'sforeman, Daniel Buckman.On Monday, October 11, about 3 p.m., Plant Manager Richardson called Melbyto his office and discharged her. According to Richardson, he told Melby that hewas discharging her because Foreman Buckman could not get her "to quiet downand discontinue throwing tirades and disrupting" the pressroom.Melby testifiedthat Richardson said that the Company was having problems in the pressroom, thatshe had caused Mabel Knop and Betty Tenhagen to quit, and that she could quitvoluntarily or be released.Melby replied she liked her job and would not quitvoluntarily, whereupon Richardson said, "I'm going to have to release you, and itshall go down on your records."Melby returned to her work area and reported her discharge to Buckman. Accord-ing to Melby, she told Buckman she liked her work and hated to leave. Buckmanpurportedly replied, "the same fromme" and"you are a wonderful girl."The next day, Richardson summoned the pressroom employees to his office andtold them that Melby had been discharged for throwing the department into astate of chaos and confusion. Employee Victoria Terpstra asked Richardson if itwas true that Melby was discharged because of her union activities. Richardsonreplied that Lillian had been disrupting the department for some time and that theCompany did want "people around that do these things to the Company." 3B. Respondent's explanation for the dischargePlant Manager Richardson testified in substance that Melby was an unruly, talka-tive,and noisy employee; that he had himself asked Melby to quiet down; thatForeman Buckman advised him several times that he had had to warn Melby thatshe would be discharged if she did not restrain herself; and that he dischargedMelby after Buckman reported to him on Monday morning, October 11, that "hejust didn't know what else to do about trying to straighten her out."2 According to Melby, Respondent's president,William Ditzler, called her a "stinker"when she remarked to him during the counting of the ballots, "Maybe mine will be theonly vote for the union." Ditzler acknowledged that Melby revealed her vote to him atthis time but denied calling her a "stinker." I believe Melby had the better recollectionof the incident and credit her testimony.Wilhelm Kurth, a maintenance foreman, testified that Plant Manager James Richardsontold him before the election, on the day of the election, and again in April, that he mightletMelby go because of her activity Kurth, a contract employee, did not get along withRichardson and was released when his contract terminated in July 19115 I consider it un-likely that Richardson would have freely discussed Melby's union activity with him anddo not credit Kurth's testimony that Richardson told him at various times that lie woulddischarge Melby for such activity3I do not credit employee Yvonne Mortier's uncorroborated testimony that Richardsonanswered Terpstra's question by saying "as long as he was there, there never would be aunion " Richardson credibly testified that he instructed foremen before the Board electioninMarch 1965, that they could tell employees that management would prefer to operatewithout a union but that they were not to promise benefits to the employees or to makestatements "that would tend to coerce people." In view of Richardson's apparent sophistica-tion in labor relations matters, It is unlikely that he made the remark attributed to himby Mortier WISCONSIN RUBBER PRODUCTS CO.169Buckman's testimony concerning the incidents which allegedly led to Melby's dis-charge may be summarized as follows: Buckman replaced Allen Tuinstra as fore-man of the pressroom on July 26, 1965. About a week later, Melby, who talked"pretty much all the time," complained in a loud voice "how screwed up the depart-ment was and nothing was organized and nobody knew what they were supposed todo and how do we know what we're supposed to do and so on . . .." BuckmantoldMelby "to calm down and let me run the department." He warned her threeor four times during the course of a long conversation that he would fire her ifshe continued to disrupt the department by talking in a "loud manner."About a week later, Buckman complimented employee Roy Vogel for an "excel-lent change" in the way he was doing his work but also reprimanded him for mak-ing the change without Buckman's permission.While Buckman was "back ininspection,"Richardson came up and said he "had better go up front" becauseMelby was "on a rampage about something." When Buckman returned to thepressroom,Melby "was yelling at Roy aboutsomething."Roy told him Melby wassaying he "shouldn't be disciplined about doing good work" and was also sayingsomething about her father. Buckman told Melby she was disturbing Roy andplease not to do it again.Inmid-August, employeeMabel Knop complained about not getting paid asmuch as her predecessor on the grinding machine. Melby chimed right in, sayingKnop had worked as hard as the other girl and "how unfair it was" that she wasnot getting the same rate of pay. After speaking to Richardson, Buckman told Knopshe would get the same rate as the previous girl "if she would learn to do theset-ups on the machine," and offered to teach her how to do set-ups. He alsoexplained the situation to Melby and instructed her to "stick to her own work"because she was "helping to get Mabel upset over the thing." Knop gave notice the"followingMonday" that she was going to quit. Melby made "a big fuss overMabel quitting" and "was on the subject for days."In the middle of September, Melby again began to complain "about how screwedup the department was." She was "much too loud" and "getting other people in. onit."Buckman asked her what was the matter and she replied she did not blamehim, but he was trying changes and "nothing was going right." Buckman said hewas responsible for the department and that she was not "to concern herself withwhether the department was screwed up or not. That she had to stick to her workand not get the department disrupted." 4Melby stopped employees passing by her work station and engaged in long con-versations with them. Sometime in September Buckman told Melby that it was allright for her to nod and be pleasant to people walking through the pressroom, butwarned her against engaging them in 5- to 10-minute conversations as she had beendoing.On Monday, October 4, employee Betty Tenhagen declared in a loud voice, "Ijust can't work here any longer, I'm going to quit." At lunchtime, Tenhagenexplained to Buckman that she had a teenage daughter and wanted to spend moretime with her. That afternoon, Melby made "quite a fuss about how we shouldn'tallow Betty to quit" and became so loud that Buckman had to stop her. The nextday,Melby again began to complain in a loud voice about the department "beingso screwed up" and about Betty's leaving. Buckman warned Melby that her behaviortended to "rile" the whole department and that he "wouldn't tolerate it." On Thurs-day, October 7, Tenhagen's name was omitted from a notice posted that day whichlisted the employees who were to receive a bonus for work previously performed.Buckman was "back in inspection" at the time of the posting. He was informedthat Tenhagen was "all upset" and,returned to the pressroom where he found Ten-hagen "in a fury," saying that nobody was going to cheat her out of her bonus,and Melby "repeating every sentence" and saying "don't let them cheat you out ofyour bonus." 5 Buckman said he would speak to Richardson about the bonus. Hedid so, and reported back to Tenhagen that she would get the bonus. But Melby"kept going" the rest of that day and also the next morning on how the Company4Buckman allegedly commented on nl:elby's disruptive behavior at a meeting held onSaturday, October 2, to discuss departmental problems with the pressroom employees5 Plant Manager Richardson testified that he came "into the area" and that work was"at a standstill" because Tenhagen had "blown up" and was saying that no one was goingto cheat her out of her bonus, and that Melby had "joined in " He instructed his secretary,who had explained to him why Tenhagen was "upset," to tell Tenhagen she was eligiblefor the bonus and would get it. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad tried to cheat Betty out of her bonus. She became loud enough so that Buckmanhad to go over to her and tell her that Betty got her bonus and the subject was"closed."On Monday morning, October 11,6 Buckman told Richardson that "the situationwas ridiculous" and that Melby, Knop, and Tenhagen were malcontents who haddisrupted production in the pressroom. Richardson suggested that, with Tenhagenhaving quit the preceding Friday, the department could operate in a business-likemanner if Melby were discharged. Buckman concurred and Richardson decided totake "the onus of the firing" on himself because that might facilitate Buckman'sefforts to straighten the department out.Melby testified that she was hired by the Company in June 1963, that shereceived several payincreases, and that Foreman Buckman praised her work some-time in August and also on the day of her discharge, saying that the rollers she hadturned out that day pursuant to a new procedure were "Amazing. Every one ofthem perfect." She said she had been criticized for "personal conduct" sometime inAugust by Buckman for her part in a "discussion over wages " Buckman allegedlycame over to Melby after she had "givensome comment"and said,"Lil, I wish youwouldn't say things like that." Melby denied that she had ever received any othercriticism concerning her behavior at work, or that Buckman had ever threatened todischarge her. She said she talked "from time to time" with the other employeesin the pressroom, that it was a "common practice" in the pressroom for the employ-ees to converse, and that the employees "spoke up a little bit loud" to be heard overthe noise from the pressroom machinery.According to Melby, the pressroom employees discussed wages "once or twice aweek" during the period preceding her discharge because they felt they wereentitled to the "dime raise" that had been given to the "girls" in another depart-ment. The pressroom employees were also concerned at this time over "new proc-esses and experiments" which "slowed down everyone's work " 7Melby denied that she had ever been criticized for talking to the pressroomemployees or for stopping and talking to other employees passing through the press-room during the working day.Melby recalled talking to Buckman about Mabel Knop's decision to quit work inSeptember. According to Melby, Buckman offered Knop's job at the grinder to"each and every one of us" and she said, "No, not for that kind of money, not forthose wages," adding, "I sure wish Betty wouldn't quit." 8On cross-examination,Melby conceded that she went to Buckman and told him that Knop should begetting the same late as the previous employee on her job. She recalled no "dis-turbance" at the time Knop sought a wage increase.Concerning the "bonus" incident, Melby first testified that Tenhagen "at the timeshe resigned" expressed some concern to her about getting the bonus and that Melbymight have spoken to Buckman about Tenhagen's bonus. Melby subsequentlychanged her testimony to say she had had no conversations with Tenhagen or "any-body else" about the bonus, except that there might have been some discussion ofthe bonus "during lunch breaks or something." She denied that she became "violent"in any discussion over Tenhagen's bonus.Melby allegedly had no knowledge that employee Roy Vogel was reprimandedabout August 10 by Buckman and denied that Buckman at this time told her shewas disturbing Vogel and to be quiet and go back to her jobThe employees who worked in the pressroom on the day shift along with Melbyat relevant times 9 were Yvonne Mortier, Mabel Knop, Betty Tenhagen, Victoria0 Buckman tried to see -Richardson after lunch on Friday but Richardson had gone toChicago.7PlantManager Richardson testified that the pressroom employees were promised araise in February contingent upon improved production The raise was granted onNovember 1.sMelby's reference to "Betty" at this point in her testimony reflects a confusion overthe first names of Knop and Tenhagen which occurred several times during the course ofthe hearingUDorothy Allen transferred to the second shift in April 1965 She testified that Melbywas "real enthused" during the 1964 Johnson-Goldwater election campaign and that shewarned Melby not to get "so worked up about it " Allen also testified that Melby told herduring the summer of 1965 that she was afraid she might be discharged for "some of thethings" she was saying. Allen did not know, and Melby did not say, what "things" shehad in mind. WISCONSIN RUBBER PRODUCTS CO.171Terpstra,Frances McClelland,and Roy Vogel 10 Mortier testified that it was "com-mon" for employees"to talk loudly" in the pressroom"to get above the noise" andthatMelby did no more "screaming or yelling" than the other employees.She alsotestified that production"on all of our work" was adversely affected by changes inproduction methods put in effect before,and continuing for 2 of 3 weeks after,Melby's discharge.Knop testified that she asked Plant Manager Richardson for a wage increase,that Foreman Buckman told her on a Friday in August that she would get therate of her predecessor on the grinder as soon as she could do setups, and thatshe gave Buckman a week's notice that she was quitting when he told her that hewould like her to start setting up her machine the following week. Knop also testi-fied that Melby told her on one occasion before Knop decided to quit that shethought Knop should get the same pay as the previous operator because she alsoran two grinders,was a steady worker,and had been there 7 years." During herfinal week of employment,the women on one occasion discussed Knop's rate ofpay at break time. According to Knop, the women did not like her leaving andMelby declared that it was unfair for Knop not to receive "the same amount atleast that she did."Melby spoke "a little loud" because the press was stillrunning.Tenhagen testified that a bonus notice was posted during the last week of heremployment,that she talked to the office girl who posted the notice and to Fore-man Buckman about her getting the bonus,and that both of them reported backto her that she was going to get the bonus.She said that she talked to no oneelse about the bonus and that she did not hear Melby say anything to anyone aboutthe bonus.She denied any display of anger over the bonus matter or ever saying,"no one is going to cheat me out of my bonus."Tenhagen further testified thatshe attended an October 2 meeting at the plant, that Buckman discussed produc-tion problems at the meeting,but that he raised no question concerning the "per-sonal conduct"of the employees in the pressroom.Terpstra testified thatMelby had "complaints all the time" about Buckman's"new procedures";12 thatMelby complained about "everything";thatMelby fre-quently started conversations with employees at her work station; that Melby was"a talkative person" who"kept on talking"after Terpstra said she was working;and that on one occasion Melby made"quite a few comments" about the amountof work Buckman had assigned to her that day. Terpstra further testified that shenever complained to management about Melby;thatMelby did the work assignedto her "whether she.liked it or not"; and that three or four other employees inthe department"didn't like the change"in production methods effected by Buck-man. Concerning Knop's quitting work in September,Terpstra testified that "thegeneral feeling . . . around the department"was that Knop should get wages of$2 an hour or more if she was required to do set-ups.Melby, according to Terpstra,said that Knop should get the money she asked for for setting up the machine.McClelland testified that Melby was "all out" during the 1964 presidential elec-tion but that otherwise"Idon't think she did too much." Concerning the Ten-hagen "bonus"incident,McClelland testified that "Betty was kind of shook up"and that Melby said "something about that she should get it and then Betty wentinto the office and I guess she was told that she would get her bonus."LaVerne Blodgett,an employee in the mill department,and Marilyn Tuinstra,an office employee,testified thatMelby struck up conversations with them andwith other employees as they passed her work station.Concerning the Tenhagen"bonus" incident, Tuinstra testified that Melby came into the office about 10 min-utes after the bonus notices was posted and asked "why shouldn't Betty get herbonus,"that the whole matter was settled by Plant Manager Richardson within20 to 30 minutes,but that Melby would not "let the matter rest at all" and talkedto her that day "more than four or five times" about"why there was even anyquestion"whether Tenhagen would get the bonus.13°Vogel did not testify at the hearing11 Allen Tuinstra,the foreman of the pressroom before -Buckman,testified that Knoptalked to him about her rate of pay"on more than one occasion"and that Dlelby"talked to[him1 about this"12Terpstra made the same statement about Knop13 ilelby said she spoke to Tuinstra in the office while collecting for a present forTenhagen but she denied having any conversation whatever with Tuinstra over Tenhagen'sbonus 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Concluding findingsRespondent denies that it knew Melby was engaged in union organizing activitybefore her discharge on October 11 and asserts that it discharged her because ofmisconduct on the job which disrupted production.Melby's efforts to enlist support for the Union at the plant were open and exten-sive.Some of this activity occurred in the presence of Foreman Buckman. Forsome 10 days before her discharge, she was diligently engaged at the plant in pro-moting a union meeting. I therefore do not credit the testimony of Plant ManagerRichardson and Foreman Buckman that they believed Melby was only expressingher view that the plant would be better off with a union and find that they knewMelby was engaging in union organizing activity.The record does not substantiate the Company's explanation that Melby wasdischarged because she "disrupted" the production of the other pressroom employ-ees.14Melby's allegedmisconduct- consisted of loud complaining "about howscrewed up the department was," disturbing pressman Vogel at his work, stoppingand engaging in long conversations with employees who were passing her workstation,making "a big fuss" over Knop's quitting work because of dissatisfactionover her rate of pay, and complaining that the Company had tried to cheat Ten-hagen out of her bonus.While the record shows that Melby freely expressed her feelings about condi-tions in the pressroom, I do not credit Buckman's testimony that he threatened todisharge her for interfering with the work of the other employees by her "loud"complaining. The pressroom employees testified that Buckman's experiments withproduction methods slowed down production and caused much complaining. Noneof them testified to any unusual behavior by Melby at this time, although somerecalled her "all out" conduct during the 1964 Johnson-Goldwater election cam-paign. Buckman asserted that Melby, Tenhagen, and Knop were the loudest andmost frequent complainers, yet he admitted that he never warned Tenhagen orKnop that their conduct was interfering with production. Tenhagen, who impressedme as a reliable witness, testified that, in talking about departmental productionproblems at the October 2 meeting, Buckman did not mention the "personal con-duct" of any employee. In these circumstances, I reject Buckman's testimony thathe warned Melby in August and again in September to stop her loud complaining"about how screwed up the department was." 15I also reject Buckman's testimony that he reprimanded Melby on one occasionfor disturbing Vogel at his work and that he warned Melby against stopping andtalking to people who passed by her work station. Vogel did not testify and noother pressroom employee indicated any knowledge of such an incident. Nor doesit appear that the pressroom women knew of any warning to Melby against talkingto employees at her work station. I do not believe such a warning would haveescaped the attention of these women. I therefore credit Melby's denials of theallegedVogel incident and of any warning against conversations with employeespassing by her work station.Buckman's charge that Melby made "a big fuss' over Knop's leaving and "wason the subject for days" similarly lacks employee corroboration. Knop said thewomen discussed her rate of pay before she left, that they did not like her leav-ing, and that Melby thought the Company was not being "fair" to Knop. Terpstra,whose testimony was generally unfavorable to Melby, testified to the same effect.Finally, I do not credit the testimony of Buckman and Richardson concerningMelby's role in the Tenhagen bonus incident. According to them, Tenhagen was"in a fury" and Melby was repeating Tenhagen's words about not being cheatedand telling her not to let the Company cheat her out of her bonus. Such conductby Melby could not have gone unnoticed by the other employees in the pressroom.Yet not a single employee testified to such conduct by Melby. Tenhagen deniedsaying anything about "cheating" and McClelland testified that Tenhagen was14Melby worked over 2 years for the Company before her discharge and received severalwage increases during this period. Respondent makes no claim that Melby's own produc-tion was unsatisfactory15The General Counsel contends in his brief that \Ielby's complaints about job condi-tions constituted protected concerted activity and therefore, assuming she was dischargedfor such complaints, that the discharge was violative of Section 8(a) (1) of the Act Assuch an issue was neither pleaded nor litigated, I find no merit in the General Counsel'sposition. WISCONSIN RUBBER PRODUCTS CO.173"shook up" and went into the office after Melby remarked that she should get thebonus. Buckman's testimony that Melby continued to complain in a loud voice,afterTenhagen was assured she would get the bonus,about how the Companyhad tried to cheat Tenhagen not only repeats the unfounded"cheating" themebut also stands uncorroborated by any pressroom employee. I discount MarilynTuinstra's testimony that Melby would not "let,the matter rest at all," for, as anoffice employee,Tuinstra had little opportunity to observeMelby'sbehavior inthe pressroom. Although "really loud" talking in the pressroom could be heardin the office,Tumstra recalled no such talking at this time. Her testimony thustends to contradict rather than to support Buckman'sclaim that Melby becameso loud that he had to tell her that Betty got her bonus and the matter was closed.It is "not natural"for an employer to discharge a competent employee "sum-marily,without preliminary warning, admonition or. opportunity to change theact or practice complained of."E Anthony&Sons.,Inc. v. N.L.R.B,163 F.2d22, 26 (C.A.D.C).Such action would seem especially,unusual at a time when anemployer is experimenting with new production methods and has particular needfor trained workers. Accordingly,on the entire,record, includingMelby's satisfac-tory production record,her union activity and Respondent'sknowledge of thisactivity,the timing of the discharge,and the lack of any,prior warning, I findthat Respondent'sasserted reason for discharging Melby was not the real reason,but that the discharge was motivated by a desire to abort the Union'sorganizingdrive by ridding the plant of its leader.It is accordingly found that Melby's dis-charge was violative of Section 8(a) (3) and(1) of the.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth'in section III, occurring in connectionwith the operations of Respondent described in section I, have a close,intimate,and substantial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found, that Respondent has committed an unfair labor practice, I willrecommend that it be ordered to cease and desist from such conduct and to takecertain affirmative action designed to dissipate its effect.Having discriminatorilydischarged LillianMelby, Respondent will be ordered to reinstate Melby to herformer or substantially equivalent position of employment, without prejudice toher seniority and other rights and privileges, and make her whole for any loss ofearnings suffered as a result of Respondent'sunlawful action.Backpay shall becomputed in the manner set forth inF.W. Woolworth Company,90 NLRB 289,with interest added thereto in the manner set forth inIsisPlumbing&HeatingCo., 138 NLRB 716.CONCLUSIONS OF LAW1.Respondent is an employer within the meaningof the Act.2.TheUnion is a labor organization within the meaning ofthe Act.3.By dischargingLillianMelbyfor undertaking to organize for the Union,Respondent violated Section 8(a)(3) and(1) of the Act.4.The aforesaidunfair labor practice is an unfair labor practice affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the findings of fact and conclusions of law, and upon theentire record in the case,it is recommended that Wisconsin Rubber Products Co.,Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in International Union,United Automobile, Aero-space & Agricultural Implement Workers of Amerkca,AFL-CIO,Region 10, orany other labor organization of its employees,by discriminatorily discharging orin any other manner discriminating against,any employee in regard to his hire ortenure of employment.(b) In any like or related manner interfering with, restraining,or coercingemployees in the exercise of their rights to self-organization,to form,join, or,assistlabor organizations,to bargain collectively through representatives of their own 174DECISIONSOF NATIONALLABOR RELATIONS BOARDchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any and all suchactivities except to the extent that such right may be affected by an agreementrequiringmembership in a labor organization as a condition of employment, asauthorized by Section 8(a)(3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action, which is designed to effectuate the pol-iciesof the Act:(a)Offer to Lillian Melby immediate, full, and unconditional reinstatement toher former or substantially equivalent position, without prejudice to her seniorityor other rights, privileges, or working conditions, and make her whole for anyloss of earnings she may have suffered, in the manner set forth in the section ofthisDecision entitled "The Remedy."(b)Notify LillianMelby if presently serving in the Armed Forces of theUnited States of her right to full reinstatement, upon application, after dischargefrom the Armed Forces in accordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act, as amended.(c) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records,timecards, personnel records and reports, and all other records necessary or usefulin computing the amount of backpay due, as herein provided.(d) Post at its plant in Union Grove, Wisconsin, the attached notice marked"Appendix." 16 Copies of the notice, to be furnished to the Regional Director forRegion 30 (Milwaukee, Wisconsin), shall, after being duly signed by Respondent'sauthorized representative, be posted immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to its employees are customarily posted.Reasonable steps shall be taken to insure that said notices are not altered, defaced,or covered by any other material.(e)Notify the aforesaid Regional Director, in writing, within 20 days fromthe date of receipt of this Decision, what steps it has taken to comply herewith.1716 In the event this Recommended Order be adopted by the Board, the words "a Decisionand Order" shall be substituted for the words "the Recommended Order of a Trial Exam-iner" in the notice. In the further event that the Board's Order be enforced by a decree ofa United States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a Decision and Order."17 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read : "Notify the aforesaid Regional Director, in writing, within10 days from the date of this Order, what steps it has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended,we hereby notify our employees that:WE WILL NOTdiscourage membership in InternationalUnion, United Auto-mobile, Aerospace & Agricultural Implement Workers of America, AFL-CIO,Region 10, or any other union, by discharging or refusing to reinstate anyof our employees,or otherwise discriminating in regard to their hire or tenureof employment, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment, as authorized by Section 8(a)(3) of the Act, as modified bytheLabor-Management Reporting and Disclosure Act of 1959.WE WILL NOT in any like or related manner interfere with,restrain, orcoerce employees in the exercise of their right to self-organization;to form,join, or assist any union;to bargain collectively through representatives oftheir own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain fromany and all such activities.WE WILL offer to Lillian Melby immediate and full reinstatement to herformer or substantially equivalent position,without prejudice to her seniorityand other rights and privileges.If she should currently be serving in the Armed ROANOKE IRON &BRIDGE WORKS,INC.175Forces of the United States, WE WILL notify her of her right to full reinstate-ment upon application,after discharge from the Armed Forces, in accordancewith the Selective Service Act and the Universal Military Training and Serv-iceAct, as amended.WE WILL make whole the above-named Lillian Melby for any loss of payshe may have suffered because of the discrimination against her.All our employees are free to become and remain,or to refrain from becomingor remaining,members of the above-named or any other union.WISCONSIN RUBBER PRODUCTS CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, Suite230, Commerce Building, 744 North Fourth Street, Milwaukee,Wisconsin 53203,Telephone 272-8600, Extension 3866.Roanoke Iron & Bridge Works, Inc.andUnited Steelworkers ofAmerica, AFL-CIO.Case 5-CA-3097.July 19,1966DECISION AND ORDEROn February 2A, 1966, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examin-er'sDecision.Thereafter, the Respondent, General Counsel, andCharging Party filed exceptions and supporting briefs.'The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed. The Board hasconsidered the Trial Examiner's Decision, the exceptions and briefs,and the entire record in this case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.] 2MEMBERS BROWN and JENIiINS,dissenting:The issue posed by the complaint was whether the Company"negotiated with the union in bad faith and with no intention ofentering into a final or binding agreement." Although the checkoff'The Charging Party's request for oral argument is denied as the record, including theexceptions and briefs,adequately presents the issues and positions of the parties.2The telephone number for Region 5, appearing at the bottom of the notice attachedto the Trial Examiner'sDecision,is amended to read. Telephone 752-8460, Extension 2159.160 NLRB No. 17.